IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

  POMAIKAI, LLC, a Washington State
  Limited Liability Company,                                No. 79 180-0-I

                                      Respondent,           DIVISION ONE

                   V.
                                                            UNPUBLISHED OPINION
 BORIS POVZNER, EMILIA
 LYUBIMOVA, and EUGENE POVZNER,

                                    Appellants,

 All Other Occupants,

                                     Defendants.           FILED: November 18, 2019


        CHUN, J.    —   The trial court concluded that Boris Povzner, Eugene Povzner,

and Emilia Lyubimova (collectively, Appellants) were guilty of unlawful detainer,

thus entitling Pomaikai, LLC, to possession. We affirm.

                                            I. BACKGROUND1

        Appellants previously owned the Bellevue property at issue. A Notice of

Trustee’s Sale dated July 20, 2018, terminated Appellants’ rights to occupy the

property. On or about September 14, 2018, Pomaikai purchased the property.

Appellants failed to vacate the property, so Pomaikai commenced an unlawful

detainer action.


        1 Clerk’s papers were not filed with this court. We have little of the trial court record

before us.
 No. 79180-0-112


          Appellants represented themselves before the trial court. The trial court

 concluded the appellants were guilty of forcible and unlawful detainer under

 RCW 59.12.020 and RCW 59.12.030(1) and directed the Clerk of Court to issue

a writ of restitution to restore possession of the property to Pomaikai. This

appeal ensued.

                                        II. ANALYSIS

          Appellants represent themselves before us. We hold self-represented

litigants to the same standards as attorneys: they must comply with all procedural

rules on appeal. In re Marriac~e of Olson, 69 Wn. App. 621, 626, 850 P.2d 527

(1993). Appellants must provide “argument in support of the issues presented for

review, together with citations to legal authority and references to relevant parts

of the record.” RAP I 0.3(a)(6). Further, we need not search through the record

for evidence relevant to a litigant’s arguments or for applicable legal authorities.

Saunders v. Lloyd’s of London, 113 Wn.2d 330, 345, 779 P.2d 249 (1989).

Failure to identify specific legal issues or cite applicable authority may preclude

appellate review. State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501

(1999).

      Appellants also bear the burden to provide a record sufficient to review the

issues raised on appeal. Story v. Shelter Bay Co., 52 Wn. App. 334, 345, 760

P.2d 368 (1988). We may decline to consider issues unsupported by references

to the record. State v. Camarillo, 54 Wn. App. 821, 829, 776 P.2d 176 (1989).




                                          2
 No. 79180-0-1/3


        Portions of appellants’ briefing are incomprehensible. Their briefing does

not cite to the record or to applicable legal authority. Appellants additionally

make no specific assignments of error, and all findings of fact to which no error is

assigned stand as verities on appeal. In re Marriage of Glass, 67 Wn. App. 378,

381 n.l, 835 P.2d 1054 (1992). We may nonetheless elect to address

inadequately briefed issues. State Farm Mut. Auto. Ins. Co. v. Avery, 114 Wn.

App. 299, 310, 57 P.3d 300 (2002).

       Appellants have failed to file any clerk’s papers with the court. The sole

record before us is a ten-page transcript of a trial court hearing and the Findings

of Fact, Conclusions of Law, and Judgment and Order Issuing Writ of Restitution.

       We address appellants’ claims to the extent possible, given the limits of

the legal analysis and record provided.

   A. Due Process

       Appellants claim the trial court denied them due process by failing to

assist them in their defense of the unlawful detainer action. Appellants cite two

federal cases in support of their claim: Haines v. Kerner, 404 U.S. 519, 92 S. Ct.

564,30 L. Ed. 2d 652 (1972) and Platskyv. Cent. Intelligence Agency, 953 F.2d

26 (2d Cir. 1991). But these cases hold pro se litigants to a lower standard in

federal court than attorneys; in Washington courts, self-represented litigants are

bound by the same rules of procedure and substantive law as attorneys. Olson,

69 Wn. App. at 626. Appellants fail to cite any applicable legal authority to

support their due process claim. We conclude it fails.




                                          3
 No. 79180-0-1/4


     B. Material Evidence

            Appellants claim no material evidence supports the trial court’s order, and

 that the relevant promissory note and deed should have been entered into the

 trial court record. We cannot evaluate this claim in light of the limited record

 provided to us. Because Appellants provide no legal argument or citation to the

 record, they abandon this claim.

     C. Unlawful Detainer

            Appellants claim the trial court failed to require Pomaikai to show it had

standing to foreclose on their home.2 But courts limit unlawful detainer actions

“to the question of possession and related issues such as restitution of the

premises and rent.” Fed. Nat’l Mortq. Ass’n v. Ndiaye, 188 Wn. App. 376, 382,

353 P.3d 644 (2015). An unlawful detainer action does “not provide a forum for

litigating claims to title.” Selene RMOF II REO Acquisitions II, LLC v. Ward, 189

Wn.2d 72, 81, 399 P.3d 1118 (2017) (quoting Ndiaye, 188Wn. App. at 382). An

unlawful detainer action is not an appropriate proceeding to challenge the

underlying foreclosure. Ndiave, 188 Wn. App. at 382. Allowing a borrower to

delay by asserting a defense after the foreclosure sale in an unlawful detainer

action is contrary to the intent of the deed of trust act, which aims to provide an

efficient and inexpensive foreclosure process. Ndiaye, 188 Wn. App. at 382.

Thus, Appellants’ arguments collaterally attacking the foreclosure bear no


        2 Based on trial court order and the parties’ briefing, it does not appear that Pomaikai
foreclosed on the property, but merely that they were the purchaser of the property at the
subsequent trustee’s sale.



                                                 4
 No. 791 80-0-1/5


 pertinence to this case, given the limited issues that may be raised in an unlawful

 detainer action.

         “Where the trial court has weighed the evidence, our review is limited to

 ascertaining whether the findings of fact are supported by substantial evidence

 and, if so, whether the findings support the conclusions of law and the judgment.”

 Tacoma v. State, 117 Wn.2d 348, 361, 816 P.2d 7(1991). We reviewde novo

 questions and conclusions of law. Sunnyside Valley Irriciation Dist. v. Dickie, 149

Wn.2d 873, 880, 73 P.3d 369 (2003).

        Appellants do not challenge any of the trial court’s findings of fact. ~ Thus,

we need only consider whether those findings support the trial court’s conclusion

that the defendants are guilty of unlawful detainer under RCW 59.12.030. “[T]he

purchaser at a deed of trust foreclosure sale [may] bring an unlawful detainer

action to evict the previous owner of the home, provided the sale complied with

the statutory foreclosure rules.” Ndiaye, 188 Wn. App. at 381 (citing

RCW 59.12.032). A defendant is guilty of unlawful detainer under

RCW 59.12.030(1) when:
        [they] hold[] over or continue[] in possession, in person or by
        subtenant, of the property or any part thereof after the expiration of
        the term for which it is let to [them]. When real property is leased for
        a specified term or period by express or implied contract, whether
        written or oral, the tenancy shall be terminated without notice at the
        expiration of the specified term or period.




       ~ We consider unchallenged findings of fact as verities on appeal. State v. O’Neill, 148
Wn.2d 564, 571, 62 P.3d 489 (2003).




                                                5
No. 791 80-0-1/6


       Here, Appellants do not cite to the record or applicable legal authority

indicating the sale did not comply with statutory foreclosure rules. Additionally,

the unchallenged findings of fact show the elements of unlawful detainer were

met under RCW 59.12.030(1): Appellants remained in possession of the

premises after the Notice of Trustee’s Sale terminated their right to occupy it, and

Pomaikai is the proper owner, entitled to possession. In light of Appellants’

failure to identify any defect pertinent to the validity of the unlawful detainer

proceeding, the trial court did not err in issuing the writ of restitution. Because

we conclude the elements of unlawful detainer are met, we need not reach the

issue of forcible detainer.

   D. Attorney Fees

       Pomaikai requests attorney fees under RAP 18.9, arguing the appeal is

frivolous. We may grant an award of attorney fees to a prevailing respondent in

a frivolous appeal. Mahoney v. Shinpoch, 107 Wn.2d 679, 691, 732 P.2d 510

(1987); RAP 18.9(a). When an appeal presents no debatable issues upon which

reasonable minds could differ, and lacks merit such that no reasonable possibility

of reversal exists, it is frivolous. Mahoney, 107 Wn.2d at 691. “The record

should be examined as a whole, and doubts should be resolved in favor of the

appellant.” Mahoney, 107 Wn.2d at 691-692. “An appeal that is affirmed simply

because the arguments are rejected is not frivolous.” In re Marriage of

Schnurman, 178 Wn. App. 634, 644, 316 P.3d 514 (2013).




                                          6
No. 791 80-0-1/7


      While we reject all of the Appellants’ arguments, we cannot say their

appeal was so totally devoid of merit as to be frivolous. We deny attorney fees.

      Affirmed.



                                                   e~9.
WE CONCUR:




                                               41